Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              Case No.: 0:20-cv-60416-CANNON/HUNT

  TOCMAIL INC., a Florida corporation,

             Plaintiff,

  v.

  MICROSOFT CORPORATION, a Washington
  corporation,

             Defendant.


               DEFENDANT’S UNOPPOSED MOTION TO FILE UNDER SEAL
             EXHIBITS TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


             Defendant Microsoft Corporation (“Microsoft”), pursuant to Local Rule 5.4(b), Section

  9 of the CM/ECF Administrative Procedures and Section 2L of the Southern District of

  Florida’s General Civil Case Filing Requirements, respectfully requests the Court enter an

  Order allowing the filing under seal of certain exhibits to Defendant’s Motion for Summary

  Judgment. In support thereof, Microsoft states as follows:

             1.      Microsoft has produced in this case tens of thousands of documents and

  responded to Interrogatories with detailed information about its cybersecurity feature Safe

  Links, its innerworkings, development, design, and marketing, information concerning

  Microsoft’s financials, customers, and business endeavors, and other confidential, propriety,

  sensitive, and trade secret information that is considered “Classified Information” and

  designated as “Confidential” or “Highly Confidential – Counsel Only” pursuant to the Agreed

  Confidentiality Order entered on August 25, 2020 (the “Confidentiality Order”). See ECF No.

  36 at 1.



                                                   1
Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 2 of 6




         2.       The Confidentiality Order provides as follows:

                 “‘In the event a Party wishes to use any Classified Information in
                  affidavits, declarations, briefs, memoranda of law, or other papers filed in
                  this litigation (‘Confidential Filing’), the Party shall do one of the
                  following: (1) file a redacted version of the Confidential Filing that redacts
                  all Classified Information and file an unredacted version under seal
                  consistent with the sealing requirements of the Court upon the granting of
                  a Motion to Seal; (2) where appropriate (e.g., in connection with discovery
                  and evidentiary motions) provide the information solely for in camera
                  review; or (3) file the entire Confidential Filing under seal with the Court
                  consistent with the sealing requirements of the Court.’” Id. at 18.

                  “The clerk of this Court is directed to maintain under seal all
                  documents, transcripts of deposition testimony, answers to
                  interrogatories, admissions, and other papers filed under seal in this
                  litigation that have been designated, in whole or in part, as Classified
                  Information by any Party to this litigation consistent with the sealing
                  requirements of the Court.” Id. at 19 (emphasis added).

         3.       The sealing of the Confidential Information found at 1, 2, 5, 6, 7, 9, 10, 14, 15,

  16, 19, 20, 21, 22, 23, 28, and 29 to Microsoft’s Motion for Summary Judgment is necessary

  and outweighs any possible public interest in such documents. Restriction from the public

  record is necessary because the publication of these materials could result in infringement upon

  Microsoft’s confidential trade secrets, among other things.

         4.       Specifically, Microsoft’s Motion for Summary Judgment attaches certain

  deposition transcripts that have been marked as “Confidential” or “Highly Confidential –

  Counsel Only” under the Confidentiality Order. For example, Exhibits 1, 2, 5, 6, 7, and 28 are

  transcripts of the depositions of Microsoft’s engineers for the software at-issue, Safe Links.

  These transcripts discuss the inner workings of Safe Links and accordingly contain confidential

  information and trade secrets that are the result of Microsoft’s proprietary research and

  innovation.

         5.       Exhibits 19, 20, 21, 22, and 23 are internal email communications between




                                                   2
Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 3 of 6




  Microsoft engineers and marketing professionals and draft internal Microsoft documents. These

  communications and documents were produced by Microsoft during the course of discovery and

  marked as “Confidential” or “Confidential-Attorneys Eyes Only.” They discuss the inner

  workings of Safe Links, cyber threats faced by consumers, Microsoft’s strategies and solutions

  to these threats, and marketing and sales strategies. As such, they contain confidential

  information that are the result of Microsoft’s proprietary research and innovation.

         6.      Exhibit 16 is a transcript of the deposition of a Microsoft marketing professional

  discussing confidential information regarding Microsoft’s marketing strategies and audience.

  This exhibit reflects confidential market research that influence Microsoft’s product

  development and sales and marketing strategies.

         7.      Finally, Exhibits 9, 10, 14, 15, and 29 are transcripts and damages expert reports

  containing highly confidential financial information maintained by Microsoft, including sales,

  revenues, and the manner and method in which Microsoft calculates and tracks such figures and

  internal practices with respect to how it counts seats, licenses, how/if it apportions revenue

  between its products.

         8.      Accordingly, Exhibits 1, 2, 5, 6, 7, 9, 10, 14, 15, 16, 19, 20, 21, 22, 23, 28, and

  29 to Microsoft’s Motion for Summary Judgment contain competitively sensitive information,

  which if landed in the hands of a competitor, would be used to the competitor’s advantage and

  disadvantage of Microsoft.

         9.      While court filings are public by default, it is appropriate to seal documents in

  court filings and redact confidential material when the interest of the public to review the

  documents is outweighed by the interest in protecting confidential information. See Chicago

  Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001) (overruling




                                                  3
Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 4 of 6




  district court’s denial of a motion for protective order and remanding for the court to apply good

  cause balancing standard). The party seeking documents to be sealed need only show good

  cause, which “requires the court to balance the public right of access against the party’s interest

  to keep the information confidential.” Procaps S.A. v. Patheon Inc., No. 12-24356-CIV, 2013

  WL 5928586, at *1 (S.D. Fla. Nov. 1, 2013). The Southern District of Florida Local Rules

  similarly require only a “factual and legal basis.” See S.D. Fla. L.R. 5.4(b)(1).

         10.     There is good cause to seal here because the Confidential Information at issue

  contains proprietary and confidential information, trade secrets, and research, technical,

  commercial or financial information relating to Microsoft’s business and product that Microsoft

  has maintained as confidential and designated as “Confidential” or “Confidential – Counsel

  Only” under the Confidentiality Order. See Local Access, LLC v. Peerless Network, Inc., 2016

  WL 374948 at *1 (M.D. Fla. Feb. 1, 2016) (granting defendant’s motion to seal documents

  containing confidential business information that had been designated “Confidential” pursuant

  to the protective order in the case).

          11.     And for this reason, Microsoft’s right to protect its Confidential Information

   outweighs any right of public access to these court materials, and Microsoft has a “reasonable

   basis” to file these materials under seal. Joao Bock Transaction Systems, LLC v. Fidelity Nat.

   Info. Svs., Inc., Case No. 3:13-CV-223-J-32JRK, 2014 WL 279656, at *1 (M.D. Fla. Jan. 14,

   2014) (granting motion to seal, reasoning “[e]ven though Defendant relies only the parties’

   designation of the contentions as confidential, and does not identify the information it alleges is

   confidential, the Court finds that these materials likely contain, among other things, trade secret

   information regarding the design, development, and security of the accused banking software

   products”).




                                                   4
Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 5 of 6




         WHEREFORE, Defendant Microsoft Corporation respectfully requests that this Court

  enter an Order granting the filing under seal of unredacted versions of Exhibits 1, 2, 5, 6, 7, 9,

  10, 14, 15, 16, 19, 20, 21, 22, 23, 28, and 29 to Microsoft’s Motion for Summary Judgment in

  the form attached hereto.

                      Certification of Compliance With Local Rule 7.1(A)(3)

         Pursuant to Local Rule 7.1(A)(3), counsel for Defendant has contacted counsel for

  Plaintiff in a good faith attempt to resolve this motion and relief requested, and counsel for

  Plaintiff has advised that the Plaintiff has no objection to this Motion.


  Dated: July 8, 2021                            Respectfully submitted,

                                                 /s/ Evelyn A. Cobos
                                                 Evelyn A. Cobos

                                                 GREENBERG TRAURIG, LLC
                                                 1000 Louisiana Street, Suite 1700
                                                 Houston, Texas 77002
                                                 Telephone: (713) 374-3541
                                                 Facsimile: (713) 374-3505
                                                 MARY-OLGA LOVETT
                                                 Email: lovettm@gtlaw.com

                                                 GREENBERG TRAURIG, P.A.
                                                 333 S.E. 2nd Avenue, Suite 4400
                                                 Miami, Florida 33131
                                                 Telephone: (305) 579-0500
                                                 Facsimile: (305) 579-0717
                                                 FRANCISCO O. SANCHEZ
                                                 Florida Bar No. 598445
                                                 Email: sanchezo@gtlaw.com
                                                        orizondol@gtlaw.com
                                                 EVELYN A. COBOS
                                                 Florida Bar No. 92310
                                                 Email: cobose@gtlaw.com
                                                        FLService@gtlaw.com

                                                 Attorneys for Microsoft Corporation




                                                   5
Case 0:20-cv-60416-AMC Document 92 Entered on FLSD Docket 07/08/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 8, 2021, the foregoing document is being served this

  day on all counsel of record on the service list via electronic mail.

                                                 /s/ Evelyn A. Cobos
                                                 EVELYN A. COBOS



                                           SERVICE LIST

  JOHNSON & MARTIN, P.A.
  Joshua D. Martin
  500 W. Cypress Creek Rd., Suite 430
  Ft. Lauderdale, FL 33602
  Tel: (954) 790-6699
  Fax: (954) 206-0017
  Email: josh.martin@johnsonmartinlaw.com

  Attorneys for Plaintiff




  ACTIVE 58058746v2




                                                   6
